Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-17 are objected to because of the following informalities:  
Claims 16 and 17 depend from canceled claim 14, but should depend from claim 13. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (WO2014/089132A1) alone. 

Regarding claim 13, Patel discloses a system (10, see figs. 1-4 and 8: examiner notes that for this rejection, the embodiment of figure 8 is used, but reference is made to fig. 2 for structures not labeled) for use in a well (12, see fig. 1), comprising: 
a lower completion (55,57); 
an upper completion (53,55) having a tubing (sections of tubing 53, 55 connected to surface, see fig. 1); and 
a contraction joint (82, 88, 104, 101) coupling the upper completion (53, 55) to the lower completion (55, 57, see fig. 2), the contraction joint (82, 88, 104, 101) comprising: 
a first housing (82, 88, 104) having an interior surface (92); and 
a second housing (101 and structure with passage 134, see fig. 8) slidably positioned within the first housing (82, 88, 104) and sealed along an interior (92) via a seal element (90, see fig. 2), the second housing (101 and structure with passage 134) being biased to an expanded configuration (axial expansion seen in fig. 2) with respect to the first housing (82, 88, 104) via tubing pressure applied down through the tubing (sections of tubing 53, 55) to an interior (space above 102, defined between 102 and 96) of the contraction joint (the column of fluid that is inherently within the tubing string - either a gas or liquid qualify - will apply a downward hydrostatic pressure on the upward facing surface of 102. This feature of hydrostatic pressure is well understood, as supported by the dictionary definition thereof, included with this action. This downward force is constant against 102 (i.e. "biasing") and is "applied via tubing pressure" defined by the column of fluid in the tubing”, see annotated figure below); 

    PNG
    media_image1.png
    782
    977
    media_image1.png
    Greyscale

the second housing (101 and structure with passage 134) further having a release mechanism (110; para 0037: when pressure in bore 76 is sufficient to release piston 110) actuatable to selectively release the second housing (101) for contraction with respect to the first housing (82, 88, 104; see figs. 2-5, 8,  and refer to paragraphs 0025, 0031, 0034, and 0037),
wherein the release mechanism comprises a passage (134, fig. 8) extending between the interior (76) of the contraction joint (82, 88, 104, 101) and a chamber (116) external to the second housing (101 and structure with passage 134) and formed partially by an exterior surface of the second housing (see fig. 8).
However, in the embodiment of fig. 8, Patel fail to teach the passage being blocked by a pressure member actuatable via increased tubing pressure to open the passage and equalize the pressure between the chamber and the tubing to remove the bias of the second housing to the extended configuration and to release the second housing for axial contraction relative to the first housing. 
Patel, in the embodiment of fig. 2 discloses passage (122) being blocked by a pressure member (124) to control the application of the operational pressure (refer to para 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 8 of Patel to include pressure member, as taught in the embodiment of fig. 6, for controlling the application of operational pressure and release time; wherein the pressure member (124) being actuatable via increased tubing pressure (pressure in 76) to open the passage and equalize the pressure between the chamber and the tubing (after pressure member 124 is removed, pressure in chamber 116 and 76 will be equalized as they are connected) to remove the bias of the second housing (the hydrostatic pressure acting against 102) to the extended configuration and to release the second housing for axial contraction relative to the first housing (refer to para 0031-0035). 

Regarding claim 16, Patel discloses wherein the pressure member (124) comprises a rupture disc (refer to para 0031).  

Regarding claim 17, Patel discloses wherein the chamber comprises an atmospheric chamber (the pressure in chamber 116 is initially at atmospheric pressure when the tool is assembled at surface and the rupture disk 124 added to opening of passage 134. The isolation of chamber 116 at surface keeps it at atmospheric pressure prior to being exposed to tubing pressure when the rupture disk is ruptured downhole).  

Regarding claim 18, Patel discloses wherein the second housing (101 and structure with passage 134) is prevented from rotating with respect to the first housing (82, 88, 104; fig. 3: shear pins 132 and 128 prevent rotation; refer to para 0032).  

Regarding claim 19, Patel discloses a method (see figs. 1-4 and 8: examiner notes that for this rejection, the embodiment of figure 8 is used, but reference is made to fig. 2 for structures not labeled), comprising: 
coupling an upper completion (53,55) with a lower completion (55,57) via a contraction joint (82, 88, 104, 101) having a first housing (82, 88, 104) and a second housing (101 and structure with passage 134, see fig. 8); 
holding the contraction joint (82, 88, 104, 101) in a fully expanded configuration (such as seen in fig. 5; refer to para 0025: the TMCJ 10 may initially be locked in the fully expanded configuration of fig. 5); 
biasing the contraction joint (82, 88, 104, 101) in the fully expanded configuration via pressure applied down through a tubing (sections of tubing 53, 55) of the upper completion to an interior (the column of fluid that is inherently within the tubing string (either a gas or liquid both qualify) will apply a downward hydrostatic pressure on the upward facing surface of 102. This feature of hydrostatic pressure is well understood, as supported by the dictionary definition thereof, included with this action. This downward force is constant against 102 (i.e. "biasing") and is "applied via tubing pressure" defined by the column of fluid in the tubing”, see annotated figure above), 
moving the lower completion (55,57), the contraction joint (82, 88, 104, 101), and the upper completion (53,55) downhole into a wellbore until further movement of the lower completion is prevented (refer to para 0025: the TMCJ 10 may initially be locked in the fully expanded configuration of fig. 5 as it is lowered downhole); 
a passage (134, fig. 8) extending between the interior (76) of the contraction joint (82, 88, 104, 101) and a chamber (116) external to the second housing (101 and structure with passage 134), 
the second housing (101 and structure with passage 134) with respect to the first housing (82, 88, 104) allow contraction of the contraction joint (see fig. 4); and adjusting the position of the upper completion in the wellbore via contraction of the contraction joint (para 0024: in the unlocked position, axial movement between the upper and lower completion is permitted).  
However, in the embodiment of fig. 8, Patel fail to teach actuating a pressure member to open a passage extending between the interior of the contraction joint and a chamber external to the second housing to equalize the pressure between the chamber and the tubing, thereby removing the bias to the fully expanded configuration and releasing. 
Patel, in the embodiment of fig. 2 discloses passage (122) being blocked by a pressure member (124) to control the application of the operational pressure (refer to para 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 8 of Patel to include pressure member, as taught in the embodiment of fig. 6, for controlling the application of operational pressure and release time; wherein actuating the pressure member (124) to open the passage (134) extending between the interior of the contraction joint and the chamber (116) external to the second housing to equalize the pressure between the chamber and the tubing (after pressure member 124 is removed, pressure in chamber 116 and 76 will be equalized as they are connected), thereby removing the bias to the fully expanded configuration and releasing (refer to para 0031-0035). 

Regarding claim 20, Patel discloses wherein holding the contraction joint (82, 88, 104, 101) in the fully expanded configuration (such as seen in fig. 5 since para 0025: the TMCJ 10 may initially be locked in the fully expanded configuration of fig. 5) comprises utilizing pressure in the upper completion and within the contraction joint  during deployment downhole to bias the second housing in a direction away from the first housing (the column of fluid that is inherently within the tubing string (either a gas or liquid both qualify) will apply the downward hydrostatic pressure on the upward facing surface of 102. This feature of hydrostatic pressure is well understood, as supported by the dictionary definition thereof, included with this action. This downward force is constant against 102 (i.e. "biasing") and is "applied via tubing pressure" defined by the column of fluid in the tubing”, see annotated figure above).  

Regarding claim 21, Patel discloses wherein holding the contraction joint in the fully expanded configuration comprises using a collet (106) to hold the second housing (101) with respect to the first housing (88) until the pressure in the upper completion (53) and the contraction joint (82, 88, 104, 101) is sufficiently high (refer to para 0037).  
Regarding claim 23, Patel discloses wherein actuating the pressure member comprises rupturing a rupture disc (pressure member 124 is a rupture disc; refer to para 0031) via pressure applied down through the upper completion (refer to para 0031).  

Response to Arguments
Applicant's arguments filed on 10/17/2022 have been fully considered but they are not persuasive. 
Regarding claims 13 and 19, applicant argues that Patel fails to teach the release mechanism comprises a passage extending between the interior of the contraction joint and a chamber external to the second housing and formed partially by an exterior surface of the second housing, the passage being blocked by a pressure member actuatable via increased tubing pressure to open the passage and equalize the pressure between the chamber and the tubing to remove the bias of the second housing to the extended configuration and to release the second housing for axial contraction relative to the first housing. 
Examiner respectfully disagrees. Patel discloses the release mechanism comprises passage (134, fig. 8) extending between the interior (76) of the contraction joint (82, 88, 104, 101) and a chamber (116) external to the second housing (101 and structure with passage 134) and formed partially by an exterior surface of the second housing (see fig. 8).
However, in the embodiment of fig. 8, Patel fail to teach the passage being blocked by a pressure member actuatable via increased tubing pressure to open the passage and equalize the pressure between the chamber and the tubing to remove the bias of the second housing to the extended configuration and to release the second housing for axial contraction relative to the first housing. 
Patel, in the embodiment of fig. 2 discloses passage (122) being blocked by a pressure member (124) to control the application of the operational pressure (refer to para 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 8 of Patel to include pressure member, as taught in the embodiment of fig. 6, for controlling the application of operational pressure and release time; wherein the pressure member (124) being actuatable via increased tubing pressure (pressure in 76) to open the passage and equalize the pressure between the chamber and the tubing (after pressure member 124 is removed, pressure in chamber 116 and 76 will be equalized as they are connected) to remove the bias of the second housing (the hydrostatic pressure acting against 102) to the extended configuration and to release the second housing for axial contraction relative to the first housing (refer to para 0031-0035). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676